STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                              March 28, 2014
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
BARBARA WOODRUFF, WIDOW OF                                                    OF WEST VIRGINIA

JACK L. WOODRUFF,
Claimant Below, Petitioner

vs.)   No. 12-1351	 (BOR Appeal No. 2047256)
                   (Claim No. 2007212962)

ALCAN ROLLED PRODUCTS – RAVENSWOOD, LLC,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Barbara Woodruff, widow of Jack Woodruff, by Robert Williams, her attorney,
appeals the decision of the West Virginia Workers’ Compensation Board of Review. Alcan
Rolled Products – Ravenswood, LLC, by H. Toney Stroud, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated October 24, 2012, in
which the Board affirmed a May 18, 2012, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s August 9, 2007,
decision denying Ms. Woodruff’s request for dependent’s benefits. The Court has carefully
reviewed the records, written arguments, and appendices contained in the briefs, and the case is
mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Woodruff filed a claim for dependent’s benefits following the October 7, 2006, death
of her husband, Jack. Prior to his death, the decedent underwent extensive treatment for multiple
myeloma and he was determined to be in the final stages of this disease on October 2, 2006, five
days before the date of his death. On July 3, 2007, the Occupational Pneumoconiosis Board
concluded that occupational pneumoconiosis was not a material contributing factor to the
decedent’s death, and further concluded that there was no evidence of a pleural or parenchymal
                                                1
abnormality suggestive of the diagnosis of occupational pneumoconiosis. On August 9, 2007, the
claims administrator denied Ms. Woodruff’s application for dependent’s benefits.

        Donald Rasmussen, M.D., Dominic Gaziano, M.D., and Amit Shah, M.D., all opined that
occupational pneumoconiosis materially contributed to the death of the decedent. Joseph Renn,
M.D., found no evidence of occupational pneumoconiosis upon review of the decedent’s medical
record and concluded that the decedent’s death resulted from a sudden cardiac tachyarrhythmia
resulting in cardiac asystole. Raymond Weiss, M.D., concluded that the decedent died as a result
of complications arising from progressive myeloma, which resulted in cardiac, as well as
systemic, stress.

       At a hearing on March 7, 2012, the Occupational Pneumoconiosis Board testified that the
decedent’s cause of death was multiple myeloma. The Occupational Pneumoconiosis Board
noted that the decedent had received a presumptive lifetime permanent total disability award for
occupational pneumoconiosis, but concluded that all of the radiographic evidence of record was
negative for the presence of occupational pneumoconiosis. Finally, the Occupational
Pneumoconiosis Board concluded that occupational dust exposure did not contribute to or hasten
the decedent’s death.

       In its Order affirming the August 9, 2007, claims administrator’s decision, the Office of
Judges held that occupational pneumoconiosis did not materially contribute to the decedent’s
death. Ms. Woodruff disputes this finding and asserts that the evidence of record establishes that
occupational pneumoconiosis materially contributed to her husband’s death.

        In Bradford v. Workers’ Compensation Commissioner, Syl. Pt. 3, 185 W.Va. 434, 408
S.E.2d 13 (1991), this Court held that in order to establish entitlement to dependent’s benefits, a
claimant must show that an occupational disease or injury “contributed in any material degree to
the death.” Further, West Virginia Code § 23-4-6a (2005) states in part that “the Office of Judges
shall affirm the decision of the Occupational Pneumoconiosis Board made following hearing
unless the decision is clearly wrong in view of the reliable, probative and substantial evidence on
the whole record.”

        The Office of Judges found that the reports of Drs. Renn and Weise and the testimony
and conclusions of the Occupational Pneumoconiosis Board are persuasive. The Office of Judges
then found that the evidentiary record clearly demonstrates that the decedent died as a result of
multiple myeloma. The Office of Judges noted that the decedent’s death certificate was not
submitted into evidence, but found that Dr. Gaziano’s report noted that the death certificate listed
the cause of death as cardiopulmonary arrest, multiple myeloma, and chronic obstructive
pulmonary disease. Finally, the Office of Judges noted that both Dr. Renn and Dr. Weiss opined
that the decedent would have died in the same manner and at the same time regardless of any
exposure to occupational dust hazards received in the course of his employment. The Board of
Review reached the same reasoned conclusions in its decision of October 24, 2012. We agree
with the reasoning and conclusions of the Board of Review.


                                                 2
        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: March 28, 2014

CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                3